Exhibit 77(b) Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors ING Variable Portfolios, Inc. In planning and performing our audits of the financial statements of ING BlackRock Science and Technology Opportunities Portfolio (formerly, ING BlackRock Global Science and Technology Portfolio), ING Dow Jones Euro STOXX 50® Index Portfolio, ING FTSE 100 Index® Portfolio, ING Hang Seng Index Portfolio, ING Index Plus LargeCap Portfolio (formerly, ING VP Index Plus LargeCap Portfolio), ING Index Plus MidCap Portfolio (formerly, ING VP Index Plus MidCap Portfolio), ING Index Plus SmallCap Portfolio (formerly, ING VP Index Plus SmallCap Portfolio), ING International Index Portfolio, ING Japan Equity Index Portfolio, ING Opportunistic LargeCap Portfolio (formerly, ING Opportunistic LargeCap Value Portfolio), ING RussellTM Global Large Cap Index 75% Portfolio (formerly, ING RussellTM Global LargeCap Index 85% Portfolio), ING RussellTM Large Cap Growth Index Portfolio, ING RussellTM Large Cap Index Portfolio, ING RussellTM Large Cap Value Index Portfolio, ING RussellTM Mid Cap Growth Index Portfolio, ING RussellTM Mid Cap Index Portfolio, ING RussellTM Small Cap Index Portfolio, ING Small Company Portfolio (formerly, ING VP Small Company Portfolio), ING U.S. Bond Index Portfolio (formerly, ING Lehman Brothers U.S. Aggregate Bond Index Portfolio), and ING WisdomTreeSM
